Citation Nr: 0304953	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure during service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1961 to September 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2000 and July 2000 rating decisions by the 
RO.  

The case was remanded by the Board to the RO in June 2002 to 
provide the veteran with an opportunity to appear for a 
requested personal hearing before a Hearing Officer at the 
RO.  The veteran subsequently withdrew his request for a 
hearing.  

In a September 2002 memorandum, the Board determined that 
additional development was necessary prior to issuing a 
decision on the merits.  As such, additional records were 
obtained and a the veteran was afforded a VA examination.  



FINDING OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era thus he is presumed to have 
been exposed to herbicides.  

2.  The veteran is not shown to have skin disorder for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  

3.  The veteran is currently shown to have current skin 
disability manifested by recurring acne and folliculitis that 
as likely as not had its clinical onset while was in service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
skin disability manifested by acne and folliculitis is due to 
disease or injury in service.  38 U.S.C.A. §§ 1110, 5107(b), 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 3.307, 3.309 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran asserts that he has current skin disability due 
to exposure to herbicides in the Republic of Vietnam.  

The RO denied his claim of service connection for 
folliculitis in November 1998 and the veteran submitted a 
timely Notice of Disagreement (NOD) in December 1998, 
followed by a Substantive Appeal later that month.  

In April 1999 correspondence to the RO, the veteran withdrew 
his appeal on the issue of service connection for a skin 
disability.

In March 2000, the veteran submitted a new claim for service 
connection for a skin disability, claimed as due to Agent 
Orange exposure.  

In April 2000, the RO issued a rating decision which found 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim of service 
connection for a skin disability, claimed as due to exposure 
to herbicides in service.  

In June 2000, the veteran submitted a claim of service 
connection for scars on his arms, back, stomach, neck, legs, 
buttocks and feet, claimed as due to herbicides in service.

The RO denied the veteran's claim of service connection for 
scars in a July 2000 rating decision.  

In July 2000 correspondence to the RO, the veteran disagreed 
with the denial of the claim of service connection for a skin 
disability and timely appealed.  

In a March 2001 Decision Review Officer (DRO) decision, the 
RO denied service connection for a chronic skin condition to 
include claimed chloracne, acne-form skin rash, folliculitis 
and residual skin scarring.  

In light of the foregoing, the Board finds that the current 
issue before us is that of service connection for a skin 
disability, claimed as due to exposure to herbicides in 
service.  

The record contains an undated handwritten letter from a VA 
Medical Center indicating that the veteran had been seen in 
that clinic for evaluation of his skin.  It was noted that 
the veteran had folliculitis which had not responded well to 
treatment and "could very well be due to dioxin exposure 
during Vietnam."  

Other outpatient treatment records show treatment for a skin 
rash.  The reports from 1998 noted a 15-year history of an 
eruption on his back and more recently on his chest.  
Clinically it was acneform, and a biopsy done confirmed that 
it was a follicular inflammation.  It was noted that no 
treatment had ever been helpful, including topical and oral 
medications.  

The outpatient treatment records from 1999 and 2000 show 
continued complaints of an acneform eruption on the back, 
chest, buttocks, and under the arms. 

The veteran was afforded a VA examination in January 2001.  
The veteran reported that he had on ongoing itchy skin rash.  
The examination noted a diffuse dark colored popular rash 
over the back and on the arms.  The impression was that of 
skin rash.  The examiner was unsure if it was related to 
Agent Orange, but noted that it could indeed be a possible 
contributory factor.  

In light of the two VA opinions that suggested a possible 
link between the veteran's skin rash and exposure to 
herbicides in the Republic of Vietnam, the Board determined 
that the veteran should be afforded another VA examination to 
determine the likelihood that exposure to herbicides caused 
the veteran's skin rash.

The veteran was afforded the VA examination in December 2002.  
The veteran reported that he developed bumps on his back 
after he returned from Vietnam.  Since that time, they had 
spread to other parts of his body.  The rash seemed to 
fluctuate, but never completely go away.  

The examiner noted that the veteran's skin disability, which 
has carried a diagnosis of chronic folliculitis over the past 
thirty years, had no responded to either oral or topical 
medications over the last several years.  

The examination noted some mild perifollicular erythema on 
the anterior neck.  On the back were confluent hyperpigmented 
macules and plaques measuring approximately a centimeter in 
diameter with some scattered pustules.  Scattered cystic 
hyperpigmented 1-centimeter lesions appeared on the chest and 
abdomen.  

There were confluent elevated hyperpigmented scaly plaques on 
the upper extremities, particularly on the left neck and 
shoulder.  An examination of the buttocks revealed some 
confluent hyperpigmented macules and plaques measuring a 
centimeter in diameter with some scattered pustules but less 
intense than was seen on the back.  

The diagnosis was that of chronic acne/folliculitis, which is 
more likely than not related to herbicide exposure.  The 
examiner noted that he agreed with the veteran's 
dermatologist's opinion that the current disorder was most 
likely secondary to herbicide exposure.  

The examiner rationalized that the veteran did have a chronic 
acne/folliculitis with some features of acne vulgaris, but 
less inflammation than was usually seen.  In addition, 
biopsies had been negative for other etiologies and the 
veteran's rash had been resistant to the usual treatments.  


II.  Legal Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In light of the favorable action taken hereinbelow, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110 (West 1991), 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. §  3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2002).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a).  Evidence which may be 
considered in rebuttal of service incurrence of such disease 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  

The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service. 38 C.F.R. § 
3.307(d) (2002).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).  

The veteran claims that service connection for a skin 
disorder is warranted the condition was incurred as a result 
of his exposure to Agent Orange in the Republic of Vietnam.  

Initially, it is noted that folliculitis is not among the 
disabilities listed in 38 C.F.R. § 3.309(e) (2002).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted, regardless of whether or 
not the veteran served in Vietnam.  McCartt v. West, 12 Vet. 
App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for a skin disorder 
manifested by acne/folliculitis on a direct or secondary 
basis is warranted.  Combee and Brock, supra.

As noted hereinabove, service connection may be granted for 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

In this regard, the Board finds that the medical evidence in 
this case supports the veteran's assertions that he has 
current skin disability that had its clinical onset in 
service.  

Specifically, both the veteran's VA dermatologist and the 
examiner in December 2002 opined that the veteran's skin 
condition is as least as likely as not due to exposure to 
herbicides in Vietnam.  

The examiner in December 2002 noted that the veteran's skin 
disability had been relatively continuous and consistent for 
several years and had not responded to oral or topical 
treatments.  The examiner noted that the veteran had a 
chronic acne/folliculitis with some features of acne 
vulgaris, but less inflammation than was usually seen.  

In addition, the examiner noted that biopsies of the 
veteran's skin have been negative for other etiologies and 
that the veteran had been resistant to the usual treatments.  

Based on its review of the entire record, including the 
submitted medical opinions, the Board finds that the evidence 
is in relative equipoise in this case in showing that it is 
as least as likely as not that the veteran has current skin 
disability due to disease or injury that was incurred in 
service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted for a skin disability manifested by 
acne and folliculitis.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  




ORDER

Service connection for the skin disability manifested by acne 
and folliculitis is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

